DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  For example, a more descriptive title could be, “DISPLAY DEVICE WITH NOTCH OR THROUGH HOLE IN FIRST AND SECOND SUBSTRATES”.

Claim Objections
Claim 9 is objected to because of the following informalities:  
In lines 2 and 3 of claim 9, the examiner suggests changing “the notch hole” to read “the through hole.  For the purpose of examination, the examiner interprets claim 9 as suggested.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/028803 A1; hereinafter, “Kim”) in view of Kanaya (US 2018/0151834 A1).
Regarding claim 1:
	Kim discloses a display device comprising:

a display region DA (Fig. 4-5 and [0030]) provided with a plurality of pixels PX (Figs. 4-5 and [0031]) on the first substrate, each of the plurality of pixels including a light-emitting element OLED/300 (Fig. 4);
a driving circuit 20b (Fig. 5 and [0064]) provided along a first direction (vertical) of the display region DA on the first substrate 100;
a sealing film 300 (Fig. 4 and [0040]) covering the display region DA, and stacking a first inorganic insulating layer 310 (Fig. 4 and [0056], an organic insulating layer 320 [0056], and a second inorganic insulating layer 330 [0056] in order from the light-emitting element OLED/300;

a through hole TH (Figs. 4-5 and [0037]) provided in the first substrate 100, the display region DA (see top view in Fig. 5, wherein “TH” is in “DA”), 
a first region NDA (Figs. 4-5 and [0038]) surrounding the through hole,
wherein a width from an end of an opening of the through hole TH (Fig. 5) to the plurality of pixels PX in a second direction (horizontal direction) intersecting the first direction (vertical direction) is greater than a width from an end of the first substrate 100 to an end of the driving circuit 20b in the second region (i.e., in Fig. 5, a width from the left-side of “TH” to a “PX” on the left edge of “DA” is much greater than a width from the left-side edge of substrate “100” to the driving circuit “20b”), and
the first region NDA includes a second region NDA2 (Figs. 4-5 and [0038]) in which the first inorganic insulating layer 310 and the second inorganic insulating layer 330 are provided in contact with each other (e.g., see contact between 310 and 330 at element “D” in Fig. 4).
does not disclose a second substrate on the sealing film 300 and the through hole provided in the second substrate.  However, it is noted Kim does not provide all structural elements necessary for a complete, functional device.
Kanaya teaches, in a device similar to that of Kim, a counter substrate 102 (Figs. 3-4 and [0053]) with a through hole 110 is incorporated in a more completed stage of the similar device.
It would have been obvious to one of ordinary skill in the art to incorporate a second substrate have a through hole, as taught by Kanaya, into Kim’s devices because the incorporation would provide additional protection for Kim’s array substrate 100/200/300 when the device is completed.
Regarding claims 2-9:
re claim 2, Kim discloses the display device according to claim 1, further comprising: a protruding portion D (Fig. 4) projecting from the first substrate 100 towards the first inorganic insulating layer 310, wherein the protruding portion D is arranged in the second region NDA2 (Fig. 4), and the protruding portion D is covered with the first inorganic insulating layer 310 and the second inorganic insulating layer 330 (Fig. 4);
re claim 3, Kim discloses the display device according to claim 2, wherein the protruding portion D is located in a region that does not overlap with the organic insulating layer 320 (Fig. 4);
re claim 4, Kim discloses the display device according to claim 2, wherein the protruding portion D does not overlap with the organic insulating layer 320 (Fig. 4);
re claim 5, Kim discloses the display device according to claim 1, further comprising: a plurality of scan lines SLa,b,c,d (Fig. 5) connecting the driving circuit 20b and the plurality of pixels PX (Figs. 2 and 5); and a plurality of signal lines DL1,2,3 (Figs. 2 and 5) intersecting the 
re claim 6, Kim discloses the display device according to claim 1, further comprising: a plurality of scan lines SLa,b,c,d (Fig. 5) connecting the driving circuit 20b and the plurality of pixels PX; and a plurality of signal lines DL1,2,3 (Fig. 5) intersecting the plurality of scan lines and connected to the plurality of pixels PX (e.g., see Figs. 2 and 5), wherein the second region overlaps NDA2 the plurality of signal lines (Fig. 5);
re claim 7, Kim discloses the display device according to claim 1, wherein the light-emitting element includes a first electrode 221 (Fig. 4 and [0053]), a light emitting layer 222 [0054], and a second electrode 223 [0055], the second electrode is electrically connected to a first conductive layer provided on the same layer (e.g., layer 201) as the plurality of signal lines, and is arranged between the pixels PX and the second region NDA2 in first region (i.e., the second electrode is inherently connected to a conductive layer in order to provide a potential for the device to emit light, and the signal lines are on layer “201”, see Fig. 4, wherein layer 201 is the first layer on substrate 100);
re claim 8, Kim discloses the display device according to claim 7, wherein an end portion of the second electrode 223 (Fig. 4) is in contact with the first inorganic insulating layer 310 in the second region NDA2;
re claim 9 (as interpreted), Kim discloses the display device according to claim 1, wherein the  through hole includes an insulating film (e.g., any or all of layers 200, 310 and 310 in Fig. 4), and the insulating film is provided on a side surface of the  through hole.
Therefore, claims 2-9 are rendered obvious by Kim in view of Kanaya.
Claims 10-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Kanaya and Ka et al. (US 2017/0294502 A1; hereinafter, “Ka”).
Regarding claims 10-18:
	Initially, the current claims are similar to the claims 1-9 except that independent claim 10 specifically recites a notch (instead of the through hole in independent claim 1).  All other limitations in the current claims are recited in claims 1-9; accordingly, only the limitation for a notch will be addressed in this section.  In other words, all other limitations in the current claims are rendered obvious by Kim (in view of Kanaya).
	Kim (in view of Kanaya) renders obvious all limitations (including a second substrate on the sealing film); however, Kim (in view of Kanaya) does not disclose a notch as claimed in claim 10.  Ka teaches, in a device similar to that of Kim and Kanaya, a notch CC (Fig. 1) may be incorporated with a through hole FA (Figs. 1, 3 and [0051]), herein the notch CC allows a camera to be incorporated.
It would have been obvious to one of ordinary skill in the art to modify Kim by incorporating a second substrate, as taught by Kanaya, because the incorporation would provide additional protection for Kim’s array substrate 100/200/300 when the device is completed; and it would have been obvious to further modify Kim (in view of Kanaya) by incorporating a notch, as taught by Ka, because the modification would allow a camera to be incorporated into the device.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references listed on the attached PTO-892 disclose display devices having features such as through holes surrounded by pixels that have similarity to the current invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEX H MALSAWMA whose telephone number is (571)272-1903. The examiner can normally be reached M-F (4-12 Hours, between 5:30AM-10PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEX H MALSAWMA/Primary Examiner, Art Unit 2892